DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 1 is that applicant's claimed invention includes a printer for printing on the surface of three-dimensional transparent media wherein said carriage includes means for controllably rotating each said at least one piece of media during printing on said media surface; b. a vertically movable support platform, said platform including printing means for expressing jetted ink onto the surface of said media, a pinning lamp positioned adjacent to said rotating media, and a separate final curing lamp, wherein said platform is movable such that said inkjet printing means, said pinning lamp, and said curing lamp are positioned into close proximity to said media responsive to the size of said media; and, c. wherein said pinning lamp is positioned to create a beam field that points away from said inkjet printing means while impinging said beam field on the surface of said transparent media at a location of between 180 and 360 degrees radially around the axis of rotation of said media and relative to the direction of rotation of said media. It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
The primary reason for allowance for claim(s) 13 is that applicant's claimed invention includes a printer for applying ink to create images on the surface of three-dimensional transparent media with a. holding means for holding a piece of media at its ends and rotating said media during the application of ink onto the surface of said media; b. printing means for applying ink to the surface of said media during rotation thereof; c. a curing lamp for curing ink expressed onto the surface of said media; d. a pinning lamp for partially curing ink expressed onto the surface of said media; e. wherein said printing means, said curing lamp and said pinning lamp are movable to be positioned proximal to the surface of said media during printing; and, f. wherein said pinning lamp is positioned to create a beam field that points away from said printing means while impinging said beam field on the surface of said media at a location of between 180 and 360 degrees radially around the axis of rotation of said media and relative to the direction of rotation of said media.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
The primary reason for allowance for claim(s) 19 is that applicant's claimed invention includes a printer for applying images onto the surface of three-dimensional transparent media with a. holding means for holding said media at its ends and rotating said media during the application of ink onto the surface of said media; b. printing means for applying ink to the surface of said media during rotation thereof; c. a curing lamp for curing ink expressed onto the surface of said media; d. a pinning lamp for partially curing ink expressed onto the surface of said media; e. wherein said printing means, said curing lamp and said pinning lamp are movable to be positioned proximal to the surface of said media during printing; and, f. wherein said pinning lamp is positioned to create a beam field that points away from said printing means while impinging said beam field on the surface of said media at a location that permits full wetting of said ink on the surface of said media prior to hardening into a gel state.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
United States patent number 9032872 to Uptergrove discloses a system for digitally printing directly on a plurality of containers. However, the prior art fails to disclose the above limitation(s). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W THIES/Primary Examiner, Art Unit 2853